DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	During a telephone conversation with Mr. Todd M. Guise on 11/28/2022 a provisional election was made with traverse to prosecute the invention of group I, claims  1-5.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 6-10 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
	Group I: claims 1-5 is related to semiconductor device having mesa with core, cladding, grating that is laminate inclined with respect to a direction; 
Group II is relating to mounting a semiconductor with different sub-mount surfaces with angles, respectively to the cap and emitting window for output. 
Because these inventions are distinct for the reasons given above and the search required for Group I is not required for Group II, restriction for examination purposes as indicated is proper.  There is an examination and search burden for these patentably distinct embodiments due to their mutually exclusive characteristics.
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. (US 2003/0063643).
With respect to claim 1, Yoshida et al.  ‘643 shows and discloses an optical apparatus (TITLE; Abstract; Fig 14) comprising: a light emitting module having a light emitting device (Fig 14: light emitting module/laser module 50 having a light emitting device/laser device 51), the light emitting device having a first semiconductor layer, a core layer, and a second semiconductor layer laminated in order (Fig 14, 10A: “an embodiment of” the light emitting device 51/25 having a first semiconductor layer 2/1, a core layer 3, and a second semiconductor layer 4/6/10/13 laminated in order; See also Fig 6-9, 10B); and an optical element on which a light emitted from the light emitting module is incident (Fig 14: an optical element/52 lens on which a light emitted is incident), wherein the first semiconductor layer, the core layer, and the second semiconductor layer are arranged along a lamination direction (Fig 10A; See also Section [040] Fig 4A-C, 6-9, 10B), and the lamination direction is inclined with respect to a direction perpendicular to an optical axis of the optical element (Fig 14, 10A: the lamination direction in inclined with respect to a direction perpendicular to an optical axis of the optical element 52; See also Fig 4A-C, 6-9, 14, Section [040]).
With respect to claim 2, Yoshida et al.  ‘643 shows and discloses wherein the light emitting device has a first region and a second region arranged along a propagation direction of the light (Fig 10A: the light emitting device/51/25 has a first region “without grating” and a second region “with grating” arranged along a propagation direction of the light; See also Fig 6-9, 10B), the first semiconductor layer has a thickness greater than a thickness of the second semiconductor layer (Fig 10A: the first layer 2 has greater thickness than the second layer 4), the first semiconductor layer, the core layer, and the second semiconductor layer form a mesa extending along the propagation direction of the light in the first region and the second region (Fig 10A: The first layer 2, the core 3, and the second layer 4 form a mesa on top of substrate 1/11 extending along the propagation direction of first and second region), and the mesa in the second region has a width in a direction intersecting with the propagation direction of the light smaller than a width of the mesa in the first region (Fig 10A: the mesa in the second region “with grating 13” is smaller than the first region “without grating”; See also Fig 10B).

With respect to claim 3, Yoshida et al.  ‘643 shows and discloses wherein the first semiconductor layer has a semiconductor substrate and a first cladding layer (Fig 10A: the first semiconductor layer has a substrate 1 and a first cladding layer 2), the second semiconductor layer has a grating layer, a second cladding layer, and a contact layer, and the grating layer has a diffraction grating in the first region (Fig 10A: the second semiconductor layer has a grating layer 13, a second cladding layer 6, and a contact layer 7/10, and the grating layer has a diffraction grating; Section [052] 13 diffraction grating).

With respect to claim 4, Yoshida et al.  ‘643 shows and discloses wherein the lamination direction along which the first semiconductor layer, the core layer, and the second semiconductor layer are laminated is inclined with respect to the direction perpendicular to the optical axis of the optical element by a predetermined angle, and the predetermined angle is larger than 0 degrees and smaller than 90 degrees (Fig 10A: the lamination direction along the first layer 2, the core 3, and the second layer 4 are laminated is inclined with respect to the optical axis by a predetermined angle; See also Fig 6-9, 10B).

With respect to claim 5, Yoshida et al.  ‘643 shows and discloses wherein the lamination direction along which the first semiconductor layer, the core layer, and the second semiconductor layer are laminated is inclined with respect to the direction perpendicular to the optical axis of the optical element by a predetermined angle, and the predetermined angle is greater or equal to 1 degree and less than or equal to 15 degrees (Fig 10A: the lamination direction along the first layer 2, the core 3, and the second layer 4 are laminated is inclined with respect to the optical axis by a predetermined angle; See also Fig 6-9, 10B; Section [052] 60 and not exceed 150 offset from substrate plane).


5.	Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Forrest et al. (US 2003/0007719).
With respect to claim 1, Forrest et al. ‘719 shows and discloses an optical apparatus (TITLE; Abstract) comprising: a light emitting module having a light emitting device (Fig 2, 3, 4 the light emitting device having a first semiconductor layer, a core layer, and a second semiconductor layer laminated in order (Fig 4: the light emitting device having a first semiconductor layer 316, a core layer “Active region 318”, and a second semiconductor layer 320 laminated in order; See also Fig 2, 3, 9, 14); wherein the first semiconductor layer, the core layer, and the second semiconductor layer are arranged along a lamination direction (Fig 4: where the first layer, the core, and the second layer arranged along a lamination direction and emitting; See also Fig 1-3, 9, 13-14 ).  The claim further require an optical element on which a light emitted from the light emitting module is incident, and the lamination direction is inclined with respect to a direction perpendicular to an optical axis of the optical element.  
Forrest et al. ‘719 did not show an optical element on which the light emitted is incident perpendicular from the lamination direction.  However, it has been held omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  In this case, it is well known to use an optical element (i.e. lens, optics, etc.) to receive light emitted from a light emitting device or module from emitting direction, for the purpose of collimate/bend/direct light for its intended purpose. 

With respect to claim 2, Forrest et al. ‘719 shows and discloses wherein the light emitting device has a first region and a second region arranged along a propagation direction of the light (Fig 4: the light emitting device has a first region “laser section” and a second region “modulator section” arranged along a propagation direction of the light; See also Fig 1-3, 9, 13-14), the first semiconductor layer has a thickness greater than a thickness of the second semiconductor layer (Fig 4: the first layer 316 has greater thickness than the second layer 320), the first semiconductor layer, the core layer, and the second semiconductor layer form a mesa extending along the propagation direction of the light in the first region and the second region (Fig 4: The first layer, the core, and the second layer form a mesa extending along the propagation direction of first and second region; See also Fig 1-3, 9, 13-14), and the mesa in the second region has a width in a direction intersecting with the propagation direction of the light smaller than a width of the mesa in the first region (Fig 3, 4: mesa in second region is smaller width than first region; See also Fig 1-3, 9, 13-14).
 
With respect to claim 3, Forrest et al. ‘719 shows wherein the first semiconductor layer has a semiconductor substrate and a first cladding layer, the second semiconductor layer has a grating layer, a second cladding layer, and a contact layer, and the grating layer has a diffraction grating in the first region (Fig 2-4).

With respect to claim 4, Forrest et al. ‘719 shows wherein the lamination direction along which the first semiconductor layer, the core layer, and the second semiconductor layer are laminated is inclined with respect to the direction perpendicular to the optical axis of the optical element by a predetermined angle, and the predetermined angle is larger than 0 degrees and smaller than 90 degrees (Fig 1-4, 9, 13-14: the lamination direction along the first layer, the core, and the second layer are laminated is inclined with respect to the optical axis by a predetermined angle larger than 0 degrees and smaller than 90 degrees ).

With respect to claim 5, the claim further require wherein the lamination direction along which the first semiconductor layer, the core layer, and the second semiconductor layer are laminated is inclined with respect to the direction perpendicular to the optical axis of the optical element by a predetermined angle, and the predetermined angle is greater or equal to 1 degree and less than or equal to 15 degrees.  Forrest et al. ‘719, did not explicitly state the above.  However, it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In this case, deciding how narrow or focus the output beam be. 
6.	Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (US 2010/0238962).
With respect to claim 1, Oh et al. ‘962 shows and discloses an optical apparatus (TITLE; Abstract) comprising: a light emitting module having a light emitting device (Fig 1A-C, 3A-C): the light emitting device having a first semiconductor layer, a core layer, and a second semiconductor layer laminated in order (Fig 1A-C: the light emitting device having a first semiconductor layer 132/134/110, a core layer 120, and a second semiconductor layer 140 laminated in order; See also Fig 3A-C); wherein the first semiconductor layer, the core layer, and the second semiconductor layer are arranged along a lamination direction (Fig 1A-C: where the first layer, the core, and the second layer arranged along a lamination direction and emitting; See also Fig 3A-C); ); and an optical element on which a light emitted from the light emitting module is incident (Fig 3C: an optical element/anti reflective facet 154 on which a light emitted is incident), wherein the first semiconductor layer, the core layer, and the second semiconductor layer are arranged along a lamination direction (Fig 1A-C), and the lamination direction is inclined with respect to a direction perpendicular to an optical axis of the optical element (Fig 1C: the lamination direction in inclined 124/128/126 with respect to a direction perpendicular to an optical axis of the optical element/ 154; See also Fig 3C).

With respect to claim 2, Oh et al. ‘962 shows wherein the light emitting device has a first region and a second region arranged along a propagation direction of the light, the first semiconductor layer has a thickness greater than a thickness of the second semiconductor layer (Fig 1A: the first layer 132/134/110 has greater thickness than the second layer 140), the first semiconductor layer, the core layer, and the second semiconductor layer form a mesa extending along the propagation direction of the light in the first region and the second region (Fig 1A-C, 3A-C: “center” mesa ), and the mesa in the second region has a width in a direction intersecting with the propagation direction of the light smaller than a width of the mesa in the first region (Fig 1A-C: mesa in second region “tapered” is smaller width than first region; See also Fig , 3A-C).
With respect to claim 3, Oh et al. ‘962 discloses wherein the first semiconductor layer has a semiconductor substrate and a first cladding layer (Fig 1A-C: the first semiconductor layer has a substrate 101 and a first cladding layer 132).  The claim further require the second semiconductor layer has a grating layer, a second cladding layer, and a contact layer, and the grating layer has a diffraction grating in the first region.  Oh et al. ‘962 Fig 1A did not shows the above.  However, Oh et al. ‘962 did show and discloses the known use of grating layer, contact layer and cladding layer (Fig 1A-C: a contact layer 146/144, cladding layer 140, and the use of grating Section [003]).  Therefore, it is within one skill in the art to recognize Oh et al. ‘962 having the layers required, for the benefit of having a tunable laser.

 	With respect to claim 4, Oh et al. ‘962 shows wherein the lamination direction along which the first semiconductor layer, the core layer, and the second semiconductor layer are laminated is inclined with respect to the direction perpendicular to the optical axis of the optical element by a predetermined angle, and the predetermined angle is larger than 0 degrees and smaller than 90 degrees (Fig 1A-C, 3A-C).

With respect to claim 5, the claim further require wherein the lamination direction along which the first semiconductor layer, the core layer, and the second semiconductor layer are laminated is inclined with respect to the direction perpendicular to the optical axis of the optical element by a predetermined angle, and the predetermined angle is greater or equal to 1 degree and less than or equal to 15 degrees.  Oh et al. ‘962, did not explicitly state the above.  However, it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In this case, deciding how narrow or focus the output beam be or for its intended effect of tapering at a desired angle. 

					COMMUNICATION 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN N NGUYEN whose telephone number is (571)272-1948. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on (571) 272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN N NGUYEN/Primary Examiner, Art Unit 2828